In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J.), dated July 2, 2008, which, upon a fact-finding order of the same court dated April 18, 2008, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree, adjudged him to be a juvenile delinquent and placed him with the New York State Office of Children and Family Services for a period of 18 months, with only a 30-day credit for time served, and directed him to complete 200 hours of community service.
Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court has broad discretion in entering dispositional orders (see Family Ct Act § 141; Matter of Michael D., 60 AD3d 945 [2009]; Matter of Daqwan J., 57 AD3d 780 [2008]; Matter of Gustan G., 52 AD3d 513, 514 [2008]; Matter of Waleek W., 40 AD3d 868, 869 [2007]). Here, the Family Court’s disposi*743tion was appropriate. It reflected careful consideration of the less-restrictive alternatives to the appellant’s placement and the need for the protection of the community (see Family Ct Act § 352.2 [2]). Moreover, contrary to the appellant’s contentions, the Family Court providently exercised its discretion in declining to credit his full detention time and in directing him to perform 200 hours of community service (see Family Ct Act § 353.3 [5], [8]). The record demonstrates that the instant offense was the appellant’s third arrest, and that he committed the subject acts while he was on probation. Additionally, the appellant has a history of behavioral problems as evinced by, inter alia, his poor record of performance and attendance at school, as well as his six prior school suspensions. Rivera, J.E, Eng, Chambers and Hall, JJ., concur.